                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

UNITED STATES OF AMERICA                        )   DOCKET NO. 5:19-CR-17-FDW
                                                )
v.                                              )
                                                )   ORDER
WILLIAM PETER SHRIGLEY,                         )   FOR FINAL DETERMINATION
                                                )   OF RESTITUTION
  Defendant.                                    )
                                                )
                                                )
__________________________________

      THIS MATTER is before the Court pursuant to the Government’s Motion for Final
Determination of Restitution (Document 24). For good cause shown, the Motion is GRANTED.

        Defendant entered a guilty plea to a one-count Bill of Information charging him with
stealing firearms from a licensed dealer in violation of Title 18, United States Code, Section
924(m). The Defendant did so pursuant to a written plea agreement in which he agreed to pay
“full restitution, regardless of the resulting loss amount, to all victims directly or indirectly
harmed….” On February 10, 2020, following Defendant’s sentencing hearing, this Court entered
a written judgment that provided for partial restitution of $6,286.28 but held open the final
determination of restitution to allow the victim to supplement the loss amount.

         The Court FINDS based on the Motion and the record that the United States has established
restitution loss by a preponderance of the evidence for purposes of 18 U.S.C. § 3663A.

        THEREFORE, this Court respectfully ORDERS the Clerk of Court to submit an Amended
Judgment against Defendant providing for restitution in the total amount of $22,138.60 to be
distributed to victim Point Blank Range Mooresville, LLC.


                                     Signed: May 27, 2020




                                             _________________________________
                                             Frank D. Whitney
                                             Chief United States District Judge




      Case 5:19-cr-00017-FDW-DCK Document 25 Filed 05/27/20 Page 1 of 1
